                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BISHNU RAUTH, et al.,

             Plaintiffs,

v.                                                          CV No. 18-994 WJ/CG

APPLIED MEDICO-LEGAL SOLUTIONS
RISK RETENTION GROUP, INC., et al.,

             Defendants.

                 ORDER VACATING INITIAL SCHEDULING ORDER
                   AND RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court on Defendants’ Arbitrators’ Motion to Stay

Pending Ruling on Dispositive Motion to Dismiss Based on Immunity, (Doc. 21), filed

December 4, 2018 and the Court’s Order Granting in Part Defendants’ Motion to Stay

Discovery, (Doc. 24) filed December 20, 2018. IT IS THEREFORE ORDERED that the

Court’s Initial Scheduling Order, (Doc. 19), and the Telephonic Rule 16 Scheduling

Conference set for January 15, 2019 at 2:30 p.m. are VACATED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
